ORDER GRANTING MOTION FOR POSTPONEMENT OF EFFECTIVE DATE OF SUSPENSION
On September 20, 2004, this Court issued an order suspending the respondent from the practice of law for a period of sixty days, effective October 28, 2004, with thirty days of the suspension served and thirty days stayed to probationary terms. Matter of Reichert, 815 N.E.2d 117 (Ind. 2004). The respondent has now moved this Court for a postponement of the effective date of her suspension, to October 30, 2004, so that she can appear in a specific court proceeding referenced in her motion for postponement. The Disciplinary Commission has advised the respondent that it has no objection.
This Court now finds that the respondent's request for postponement should be granted.
IT IS, THEREFORE, ORDERED that the respondent's motion for postponement of the effective date of her suspension from the practice of law in this state is granted. Accordingly, the respondent's suspension from the practice of law, as directed in Matter of Reichert, infra, shall begin at 12:01 a.m. on October 30, 2004.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney and to the Indiana Supreme Court Disciplinary Commission.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J. not participating.